Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered April 28, 1997, convicting defendant, upon a plea of guilty, of attempted murder in the second degree, and sentencing him to a term of 6 to 12 years, unanimously affirmed.
The court properly denied defendant’s meritless motion to withdraw his guilty plea without appointing new counsel. Defense counsel did not become a witness against his client (compare, People v Ferrer, 158 AD2d 315, with People v Santana, 156 AD2d 736, 737), by merely responding affirmatively to the court’s minimal inquiry, and the record establishes that the court’s rejection of defendant’s claim of “confusion” at the time he entered into his plea was based upon the court’s personal recollection of the plea, including its observations of *669defendant’s demeanor, rather than any statements made by defense counsel (see, People v Rodriguez, 189 AD2d 684, lv denied 81 NY2d 892). Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.